Name: Commission Decision (EU) 2017/2076 of 7 November 2017 amending Decision 2009/607/EC as regards the period of validity of the ecological criteria for the award of the EU Ecolabel to hard coverings (notified under document C(2017) 7247) (Text with EEA relevance. )
 Type: Decision
 Subject Matter: consumption;  environmental policy;  technology and technical regulations;  marketing;  building and public works
 Date Published: 2017-11-14

 14.11.2017 EN Official Journal of the European Union L 295/74 COMMISSION DECISION (EU) 2017/2076 of 7 November 2017 amending Decision 2009/607/EC as regards the period of validity of the ecological criteria for the award of the EU Ecolabel to hard coverings (notified under document C(2017) 7247) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) and (3)(c) thereof, After consulting the European Union Ecolabelling Board, Whereas: (1) The validity of the current ecological criteria for the award of the EU Ecolabel for hard coverings, and of the related assessment and verification requirements, set out in Commission Decision 2009/607/EC (2) expires on 30 November 2017. An assessment has been carried out confirming the relevance and appropriateness of the current ecological criteria, as well as of the related assessment and verification requirements, established by Decision 2009/607/EC. It is therefore appropriate to prolong the period of validity of those criteria and assessment and verification requirements. (2) Decision 2009/607/EC should therefore be amended accordingly. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2009/607/EC is replaced by the following: Article 3 The ecological criteria for the product group hard coverings  and the related assessment and verification requirements shall be valid until 30 June 2021. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 November 2017. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2009/607/EC of 9 July 2009 establishing the ecological criteria for the award of the Community eco-label to hard coverings (OJ L 208, 12.8.2009, p. 21).